Citation Nr: 1143473	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include calcific tendonitis, bursitis, status post debridement.

2.  Entitlement to service connection for a left wrist disorder, to include cellulitis.

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a right hip disorder, to include bursitis.

5.  Entitlement to service connection for a low back disorder, to include lumbosacral strain.

6.  Entitlement to service connection for a left elbow disorder, to include lateral epicondylitis.

7.  Entitlement to service connection for a right elbow disorder, to include lateral epicondylitis.

8.  Entitlement to service connection for chronic joint problems, claimed as due to undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.

9.  Entitlement to service connection for a hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977, June 1979 to April 1987, and from November 1990 to July 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War.  He also had service in the Army Reserves.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that proceeding is of record.  

In December 2010, the Board remanded the issues on appeal to the RO for additional evidentiary development.  The case has now been returned for further appellate action.

The issue of entitlement to service connection for chronic joint problems, claimed as due to undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the probative evidence demonstrates that a right shoulder disorder, status post debridement; a right hip disorder, presently manifested by strain; a low back disorder, presently manifested by degenerative disc disease (DDD), and degenerative joint disease (DJD); and left and right elbow disorders, are not related to the Veteran's active duty service.

2.  The Veteran is not competently diagnosed with a left or right wrist disorder.

3.  Right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 is not established, and the preponderance of the probative evidence of record shows that a current left ear hearing loss disability is not related to any event or circumstance of the Veteran's active service, to include noise exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for an award service connection for a right shoulder disorder, status post debridement, presently manifested by bone spur, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an award service connection for a left wrist disorder, to include cellulitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for an award service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for an award service connection for a right hip disorder, presently manifested by strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for an award service connection for a low back disorder, presently manifested by DDD and DJD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

6.  The criteria for an award service connection for a left elbow disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

7.  The criteria for an award service connection for a right elbow disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

8.  The criteria for an award service connection for a hearing loss disability  have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in January 2006 (regarding the claimed joint disorders) and November 2007 (regarding the claimed hearing loss disorder) that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  A March 2006 letter and the November 2007 letter explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims.  

Also, the Veteran was afforded appropriate VA examinations in January 2011 to address the claimed disabilities.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the December 2010 remand directives.  A remand by the Board confers upon a claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran to undergo a VA orthopedic examination to address the nature, extent, onset, and etiology of any disabilities of the right shoulder, wrists, right hip, back, and elbows, and for a VA audiologic examination to determine the nature, extent, onset, and etiology of any hearing loss.  As indicated, this was accomplished in January 2011, when adequate VA examinations were performed.  

For the above reasons, the Board finds that there has been substantial compliance with the December 2010 remand directives.  Accordingly, no further remand is necessary on this basis.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.  

In Wagner v. Principi 370 F.3d 1089, 1096 (Fed. Cir. 2004), the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, the burden shifts to VA to rebut the presumption of soundness.  

As set forth by the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Id.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096.  

Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

For periods of active duty for training (ACDUTRA) and inactive duty for training (IDT), the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Moreover, the presumption of aggravation is not applicable to a period of activity duty for training or inactive duty for training.  Smith v. Shinseki, No. 08-1667, 2010 WL 3222811 (August 17, 2010).  Rather, the claimant bears the burden of proof in establishing both that (1) the preexisting condition worsened (underwent a permanent increase in disability) during the period of active duty for training (or inactive duty for training), and (2) that the condition worsened beyond the natural progress of the disease.  Donnellan v. Shinseki, No. 07-2041 (November 17, 2010).

Additionally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), and including arthritis and sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board's duty is to assess the credibility and competency in determining the weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In making all determinations, the Board must also fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

A.  Joints

Specific to the Veteran's claims of service connection involving the joints, the Board below remands the separate claim of service connection for chronic joint problems, claimed as due to undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117, as distinct factual development and legal requirements apply to that issue.  See 38 C.F.R. § 3.317; see also Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

Thus, the scope of the instant claims of service connection for the right shoulder, left and right wrists, right hip, left and right elbows, and low back, are found to reasonably encompass any disorder of those joints, except for disorders involving systemic chronic joint problems.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

In this case, the Board finds that the preponderance of the more probative evidence of records weighs against the claims, for the reasons articulated below.

The Veteran had three periods of active duty service: July 1974 to July 1977, June 1979 to April 1987, and from November 1990 to July 1991.  At his October 2010 Board hearing, the Veteran testified that he injured his right shoulder, elbows, wrists, and right hip during service when he slipped and fell from an access ladder of a container in January or February 1991.  He explained that he was not treated during service.  The Veteran also testified that he injured his back in a motor vehicle accident (MVA) during service in the Persian Gulf.  He asserted that this occurred in Kuwait, but he did not go on sick call because there were no medics or medical facilities available.  Finally, he testified that his right hip became stiff in the later part of 1992.  

The service treatment records (STRs) for the Veteran's initial period of active duty, from July 1974 to July 1977, reflect a normal entrance examination.  Thereafter, such records show complaints in November 1976 of swelling and pain in the wrists on an intermittent basis.  

A July 1978 reenlistment examination indicated normal findings.  The STRs from his second period of active duty service, include an August 1979 treatment record reflecting complaints of mid-upper back pain of three days' duration.  The Veteran had been engaging in lifting activity the day before his symptoms began, but did not remember an injury.  The assessment was probable muscle sprain-strain.  On further evaluation that day, it was determined that he had a sprain of the rhomboids.    

Also during his second period of active duty service, X-rays of the spine dated in May 1985 demonstrated no bony or soft tissue abnormalities identified, except for incidental note of an asymmetrical transitional vertebral body at S1.  The X-rays were undertaken in relation to treatment for a kidney stone.  

Otherwise, all examinations during his first and second periods of active duty service show no complaints, symptoms, or diagnosis of the claimed joint disorders.  

An entrance examination is not available for the Veteran's final period of active duty beginning in November 1990.  The record does contain an April 1992 physical examination in which the Veteran denied a history of all pertinent complaints, including swollen or painful joints; arthritis, rheumatitis, or bursitis; bone, joint, or other deformity; painful or trick elbow; and recurrent back pain.
Furthermore, clinical evaluation of each pertinent joint was "normal."  No other pertinent complaints or treatment is reflected in any other treatment records associated with this final period of active service.  

The Board will now consider whether, based on the evidence above, an award of service connection for any of the claimed orthopedic disabilities is warranted as being related to any period of active duty.  

Beginning with the first tour of duty, such records reflected treatment for the bilateral wrists.  However, there is no support for an award of service connection on this basis.  Indeed, the evidence of record, detailed above, leads the Board to conclude that any wrist disorder treated in this first period was acute and transitory and resolved without residuals prior to separation from that tour of duty.  In so finding, the Board notes the numerous examinations associated with subsequent periods of service, which reflect normal objective findings and which fail to reveal 
subjective wrist complaints.  Moreover, the Veteran has not endorsed a history of continuous symptoms dating back to his treatment for wrist pain in November 1976.  To the contrary, at his October 2010 hearing before the undersigned, the Veteran expressly indicated an onset of his current wrist symptoms in the early 1990s, during his final period of service.  For these reasons, then, the preponderance of the evidence is against a finding that any current disorder of the bilateral wrists was incurred in the Veteran's first tour of active duty.  Moreover, as the records associated with such tour of duty fail to reflect treatment regarding the other orthopedic claims, and as the Veteran has not contended that any currently claimed orthopedic disorder is attributable to such service, there is no basis for a grant of service connection for the right shoulder, the right hip, the low back, or the elbows as related to the Veteran's initial tour of active service.

Turning now to the Veteran's second period of active duty, he was sound upon reenlistment, as noted above.  Again, records from this tour of duty reveal complaints and treatment for mid-upper back pain in August 1979, ultimately assessed as a sprain of the rhomboids.  However, the Board finds that this back condition was acute and transitory in nature, and resolved without residuals prior to separation from that second tour of duty.  In so finding, the Board points to x-rays taken in May 1985, demonstrated no bony or soft tissue abnormalities, except for incidental note of an asymmetrical transitional vertebral body at S1.  As will be discussed in more detail later in this decision, such finding represents a congenital condition and not a disability for which compensation may be awarded under VA regulations.  38 C.F.R. § 3.303(c).  Moreover, the Veteran has not endorsed a history of continuous symptoms dating back to his treatment for back pain in August 1979.  To the contrary, at his October 2010 hearing before the undersigned, the Veteran expressly indicated an onset of his current back symptoms in conjunction with a MVA that occurred in the early 1990s, during his final period of service.  

For the above reasons, the preponderance of the evidence is against a finding that any current back disorder was incurred in the Veteran's second tour of active duty.  Moreover, as the records associated with such tour of duty fail to reflect treatment regarding the other orthopedic claims, and as the Veteran has not contended that any currently claimed orthopedic disorder is attributable to such service, there is no basis for a grant of service connection for the right shoulder, the right hip, the wrists, or the elbows as related to the Veteran's second tour of active service.

As previously noted, an entrance examination is not available for the Veteran's final period of active duty beginning in November 1990.  The presumption of soundness attaches if a service entrance examination is unavailable.  See Doran v. Brown, 6 Vet. App. 283, 268 (1994).  As such, the Veteran is presumed to have been sound upon entrance into his final period of active service from November 1990 to July 1991.  

Based on the evidence as set forth in pertinent part above, the record does not contain clear and unmistakable evidence establishing that a claimed joint disorder existed prior to this final period of active service, except for the asymmetrical transitional vertebral body at S1, which was previously demonstrated in May 1985.  As discussed in more detail below, this is shown to be a congenital condition.  As such, the presumption of sound condition is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  

Hence, the remaining question for consideration is whether a claimed joint disorder had its onset during the Veteran's final period of active service.  See Wagner, 370 F.3d at 1094.  On this question, two statements from a fellow service member have been submitted to corroborate the Veteran's involvement in an MVA during his third period of active service and to verify that he slipped off an access ladder and fell to the ground, injuring his hip, arm, and shoulder as he tried to break his fall.  This fellow service member also wrote that the Veteran remained on duty after the fall, but had stiffness and soreness for the remainder of the deployment.  (Regarding the MVA, in one statement the service member erroneously indicated that the accident occurred in May 1981- as becomes clear from a follow-up statement, and the references to Desert Storm, the described accident occurred in May 1991, not 1981.)

The above-described evidence establishes that the Veteran had injuries during his final period of active duty service.  An award of service connection is not warranted on this basis alone, however.  To the contrary, there must also be probative evidence of chronic symptoms resulting from or evidence of a current disease etiologically related to the in-service injuries.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the official service department records establish that the Veteran had service in Southwest Asia from January 5, 1991, to June 30, 1991.  Thereafter, he completed an (undated) demobilization questionnaire in which he specifically identified "none" when asked what diseases or injuries he had in the Southwest Asian region.  He also affirmatively denied swelling of any body part. 

An April 1992 physical examination likewise shows that the Veteran denied a history of all pertinent complaints, including swollen or painful joints; arthritis, rheumatitis, or bursitis; bone, joint, or other deformity; painful or trick elbow; and recurrent back pain.  Furthermore, clinical evaluation of each pertinent joint was normal.

Thus, the STRs weigh against a finding that the Veteran had a chronic right shoulder, wrist, right hip, low back, or bilateral elbow disorder during his final period of active duty service.  

Moreover, the Veteran himself has only intermittently identified symptoms beginning during service.  He has also at times specifically identified his symptoms as beginning after service.  For instance, he informed a VA examiner in January 2011 (as discussed in more detail below) that his back pain started in 1992, which the Board notes was after his final service separation in July 1991 and is consistent with a contemporaneous April 1992 treatment record.  Similarly, he informed the January 2011 VA examiner that he had right shoulder pain since the late 1990s; right and left elbow pain and right and left wrist pain since the "1990s"; and right hip pain since 1992.  

These lay statements, overall, show that the Veteran associates his claimed disabilities to the injuries during his service, but he does not consistently identify his symptoms as first manifesting during service or being continuous thereafter.  In light of these inconsistencies, the Board finds that the Veteran's own statements alone are not sufficiently reliable to establish the onset of any disability during his service or to establish post-service continuity of symptoms sufficient to establish service connection on the basis of continuity of symptomatology.  See 38 C.F.R. § 3.303; see also Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  

Finally, the weight of the more probative objective evidence of record establishes that it is less likely than not that a claimed disability was, in fact, incurred during the Veteran's active duty service.  See Velez v. West, 11 Vet. App. 148, 152 (1998) (when a disability is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disability was in fact "incurred" during service, or by evidence that a presumption period applies).  

This evidence first consists of a private (non-VA) treatment record from April 1992 showing complaints of low back pain upon awaking the day prior; the assessment was low back strain.  

For sake of clarity, the Board acknowledges that the April 1992 assessment was made within one year of the Veteran's separation from service in July 1991.  However, a back strain is not a disability for which service connection on a presumptive basis is warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309.  

Next, a private treatment record dated in June 1993 shows complaints related to the right hip and leg.  This treatment record is handwritten and nearly illegible, but appears to indicate that the symptoms had been present for no more than several weeks.  The assessment was trochanter bursitis.  X-rays of the right hip at that time showed no radiographically evident injury.  Rather, there was mild joint space narrowing and sclerosis superiorly; and calcific density lateral to the greater trochanter, likely representing ossification of the gluteus medius tendon.

Private treatment records dated from October 1995 through November 1995 reflect complaints of left elbow pain for several months without known injury.  An assessment of lateral epicondylitis was made.  Also in November 1995, an assessment of early cellulitis of the left wrist was made.  In August 1998, a cyst of the right wrist was diagnosed.  Next, a private treatment record in November 1998 shows complaints of stiffness, including in the hands and ankles.  The assessment was probable osteoarthritis.

Also pertinent, a private physical therapy record dated in January 2004 shows complaints of a one-year history of gradually worsening right shoulder pain, with no history of injury.  On follow-up with his private primary care provider (PCP) in March 2004, the Veteran related his ongoing right shoulder complaints, but X-rays were negative.  The assessment was rotator cuff tendonitis.  That treatment record reflects the Veteran's report of and an old injury involving a fall "years ago," but a nexus opinion was not provided.    

By comparison, several private treatment record, including in July 2004, reflect the Veteran's complaints of right shoulder pain without history of injury.  In July 2004, he was diagnosed with adhesive capsulitis of the right shoulder. 

On consultation in July 2004 with a private orthopedist, the Veteran complained of low grade shoulder symptoms for six months, acute for 2 days.  X-rays showed calcified deposit, and the assessment was acute right shoulder pain with probable acute calcific tendinitis; possible infection.  He underwent arthroscopic surgery of the shoulder shortly thereafter.  

An August 2005 VA treatment record reflects the Veteran's report that he had fallen on his right shoulder in the early 1990s, and that he attributed his current symptoms to that incident.

The Veteran was afforded a VA examination in October 2005.  The VA examiner noted a long history of problems with the right shoulder, including arthroscopic surgery in 2004, and left elbow problems with no specific injury.  The VA examiner diagnosed calcific tendinitis of the right shoulder, status post debridement with residuals, and lateral epicondylitis of the left elbow, now resolved with normal examination.  The VA examiner did not provide an opinion as to the likely etiology of these disorders.  

The Veteran underwent a second VA examination in January 2011.  He informed the VA examiner that he had been involved in a MVA in 1991, for which he did not seek medical treatment, but which resulted in generalized stiffness thereafter.  He also described a fall during service, for which he also did not seek medical attention.  Finally, as noted above, he complained of right shoulder pain since the late 1990s; right and left elbow pain and right and left wrist pain since the 1990s; and back pain and right hip pain since 1992.  The VA examiner also reviewed prior diagnostic testing results involving a March 2010 magnetic resonance imaging scan (MRI).  The January 2011 VA examiner then reviewed current X-ray results, which showed normal right shoulder; right elbow with osteophytic spurring of the epicondyles with bony spur of the olecranon; left elbow with osteophytic spurring with olecranon spur; normal left and right wrist; and normal right hip.  

Based on the examination results, the January 2011 VA examiner diagnosed right shoulder bone spur; right and left elbow bone spurs; normal right and left wrist; right hip strain; and degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

With regard to the etiology of the diagnosed disorders, the VA examiner specifically addressed the Veteran's complaints of a fall during service.  The VA examiner concluded that if such an event was sufficient to cause a multi-joint injury resulting in chronic wrist, hip, and elbow conditions, the Veteran would have been expected to be significantly debilitated by the accident, and medical attention would have been necessary.  The VA examiner found it difficult to imagine such trauma not resulting in hospitalization.  

With specific regard to the right and left wrist, the VA examiner indicated that all diagnostic testing was completely normal.  He additionally noted that there was no wrist condition diagnosed during service, and that an examination completely immediately after service did not identify any wrist condition.  

With specific regard to the disorders of the right shoulder, elbows, and right hip, the VA examiner opined that these disorders were not caused by or a result of service.  The VA examiner reasoned that no diagnosis was made during the Veteran's service.  Furthermore, according to the VA examiner, there were no complaints documented during service, and therefore continuity could not be established.  Finally, the VA found significant that medical examinations completed immediately after each period of service did not identify any such condition.  

Finally, with specific regard to the low back disorder, the VA examiner opined that it was difficult to attribute any DDD/DJD to the corroborated MVA, as the accident, as described, would not typically be expected to injure the lumbar spine.  Additionally, the VA examiner reasoned, there was no documented continuity of complaints of the low back condition in service, and an examination completed immediately after the Veteran's periods of service did not identify any lumbar spine condition.  The VA examiner further explained that there was no record of any lumbar spine condition in the STRs, except for an acute strain in the 1970s, and all subsequent back examinations were reported as normal.  Additionally, according to the VA examiner, there was no medical evidence of complaints of any low back symptoms during service; no evidence of DDD/DJD in service; and although a transitional vertebrae was found on X-rays, this is congenital (present at birth), and there is no evidence of any permanent aggravation of this condition during service.  

Also of record is a May 2005 statement from the Veteran's private doctor who endorsed the following conclusion: "In my medical opinion it is as likely as not that the following diagnosed conditions were related to the above-named veteran's military service": (1) subacromial bursitis, right shoulder; and (2) calcific tendonitis, right shoulder.  

Finally, a private chiropractor wrote in September 2010 noting the Veteran's complaints of an MVA during service with subsequent low back, right buttock, and hip pain intermittent since April 1992.  The chiropractor opined that not having the opportunity to have examined the Veteran or his pre/post-MRIs, he could not state definitely whether the current symptoms may be related to the MVA in 1991.  The chiropractor concluded, however, that "[c]ertainly the described MVA/injuries could be contributory to [the Veteran's] current symptoms/condition and in my opinion the congenital fusion at T12/L1 and any degenerative changes present to time of injury would exacerbate injury as inherently less stable."  

The Board finds, in summary, that the claims of service connection for disorder of the left and right wrist must be denied, as the January 2011 VA examination demonstrates that there is no diagnosis of a chronic right and/or left wrist disorder during the pendency of the appeal.  Although a private treatment record from November 1995 reflects an assessment early cellulitis, left wrist, and a private treatment record from November 1998 reveals a diagnosis of right wrist cyst, these diagnoses were made prior to the appeal period.  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225 (citation omitted).  

With regard to the remaining claims, the Board acknowledges current disability and, with respect to the remaining elements of service connection, acknowledges that the record contains some evidence supporting the claims and some evidence weighing against the claims.  

The Board finds, after careful consideration, that the January 2011 VA examination is the most probative evidence of record addressing the likely etiology of the Veteran's right shoulder, right hip, low back, and left and right elbow disorders.  First, the VA examiner was accurately informed of the relevant facts of the case, including the in-service and post-service treatment records.  Moreover, the VA examiner conceded the in-service injuries involving an MVA and a fall from a ladder.  Based on this accurate factual foundation, the VA examiner provided clear and unequivocal conclusions supported by a reasoned analysis.  Therefore, the January 2011 VA examination is highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Importantly, with regard to the low back, the VA examiner addressed the transitional vertebral body at S1, as first demonstrated during service in May 1985.  The VA examiner described this as a congenital condition.  The VA examiner did not distinguish this as a "defect" or a "disease," as contemplated by VAOPGCPREC 82-90.  See Quirin, 22 Vet. App. at 394.  This distinction is immaterial, however, as the VA examiner specified that the condition underwent no permanent worsening during the Veteran's active duty service.  Thus, service connection is not warranted whether the condition is a congenital disease rather than defect.  See 38 C.F.R. § 3.303(c); Quirin, 22 Vet. App. at 394; VAOPGCPREC 82-90 (July 18, 1990).

When compared to the January 2011 VA examination, the May 2005 statement from the private physician has little probative value.  The Board recognizes that this statement was provided by the Veteran's treating physician.  Greater weight, however, is not accorded to the opinion of a veteran's treating physician over a VA or other physician.  See Winsett v. West, 11 Vet. App. 420 (1998).  Moreover, the physician did not identify the factual basis for the opinion.  Even though he had treated the Veteran for a long period of time, it is uncertain whether he was adequately and fully informed of pertinent history of the case, especially the STRs, which the January 2011 VA examiner found highly significant.  In other words, the factual foundation for the private physician's opinion is unclear.  Thus, the opinion has reduced probative weight on this basis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Moreover, the private physician's opinion, while favorable, was pre-printed on a form letter that appears to have been provided to him.  More importantly, the physician provided no discussion, explanation, or analysis supporting his opinion.  In fact, the pre-printed nature of the form calls into question whether the opinion was endorsed in other than a perfunctory and cursory manner.  Thus, this opinion has some, but substantially limited probative value, especially when compared to the January 2011 VA examiner's thoroughly supported conclusions.  See id.

The private chiropractor's September 2010 statement also supports the claims, but it, like the May 2005 opinion, has minimal probative weight.  Importantly, the chiropractor acknowledged that there was an insufficient factual basis to provide more than a speculative opinion.  Nonetheless, although well-reasoned, the chiropractor went on to provide an opinion that is equivocal in nature and expressed in speculative language.  Thus, it also has substantially limited probative weight.  See id.; Stegman, 3 Vet. App. at 230.  

As noted above, the January 2011 opinion of the VA examiner is deemed the most probative evidence of record with respect to the etiology of the orthopedic claims.  The Board does acknowledge one shortcoming in the examiner's discussion.  In finding that the currently claimed disorders were not related to active service, the examiner relied in part on the absence of documented complaints in service.  The Board recognizes that the absence of contemporaneous treatment is not fatal to a claim.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Indeed, such lack of evidence can be overcome by competent and credible lay statements attesting to a continuity of symptoms associated with the claimed disorders.  With respect to the opinion at issue, the examiner did not expressly consider whether the lay evidence showed continuity of symptoms.  However, such deficiency does not greatly reduce the probative value of the opinion, for the reasons discussed below.

While the VA examiner did not directly consider whether the lay evidence showed continuity of symptoms, he did base his conclusions in part on normal objective findings shown upon examination shortly after the Veteran's final discharge.  Thus, the examiner, in finding an absence of continuity, did not rely solely on the absence of documented treatment, but rather cited objective evidence of normal findings.  This is found to restore the value to the opinion.  Moreover, the weight of the record is against a finding of continuous symptoms since service, because, as described above, the Veteran has been inconsistent in describing the onset of his disabilities.  In the January 2011 examination, he identified onset dates falling after his discharge from service for three of the claimed disabilities, and his claimed onset dates for the remaining disabilities were vague ("1990s").  Thus, to the extent that the examiner relied too heavily on the absence of documented in-service treatment, without also considering lay statements of continuity of symptoms, this does not greatly diminish the probative value of the opinion here, because the evidence fails to demonstrate continuous treatment dating back to service.  Thus, the examiner's failure to expressly consider such lay evidence is not damaging here since such evidence of continuity is not otherwise shown in the record.  In this light, the deficiency in the opinion essentially amounts to harmless error.  Overall, such January 2011 opinion adequately addresses the claim and remains substantially more probative than the other nexus evidence of record.

In conclusion, the Board finds that the preponderance of the most probative evidence of record weighs against the claims of service connection for disorders of the right shoulder, left and right wrists, right hip, left and right elbows, and low back.  Accordingly, the claims are denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board reiterates that this finding is independent of, and has no effect on, the remanded claim of service connection for chronic joint problems, claimed as due to undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.

B.  Hearing Loss

The Veteran contends that he has current hearing loss due to noise exposure during service.  He testified at his Board hearing that his hearing loss was caused by constant exposure to loud generators during service.  

Specific to this claim, the Board notes that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the present claim, the STRs include results of a February 1974 audiogram performed at the Veteran's initial entrance into service.  The results were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
15
5
--
10
LEFT
25
10
10
--
10

During this initial period of active duty, the Veteran was treated in March 1977 for complaints, including pressure sensation in the ears, which were diagnosed as pharyngitis and a viral condition.  He subsequently underwent further follow-up, and diagnosis of otitis was made later in March 1997.  He was also put into the hearing conservation program during that time.  


The June 1977 service separation examination shows audiogram results as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
10
10
--
10
LEFT
20
15
15
--
15

In connection with his June 1979 re-enlistment, the Veteran underwent a further audiogram in July 1978, which showed results as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10 
5
5
10
5
LEFT
10
5
5
5
10

Also during the period of active duty service, an April 1981 outpatient treatment record shows complaints of a cold for one week, with earache and both ears stopped up, and with trouble hearing and ear pain.  On evaluation at the ear, nose, and throat (ENT) clinic, it was found that the right tympanic membrane (TM) was hyperemic and retracted, and the left TM was retracted.  

During an April 1981 physical examination, clinical evaluation showed TMs retracted.  An audiogram showed results as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
 20
20
20
20
20
LEFT
20
20
20
20
25


A hearing conservation program audiogram dated in August 1984 shows results as follows:
  

HERTZ

500
1000
2000
3000
4000
RIGHT
 15
15
15
15
15
LEFT
15
15
15
10
15

Additionally, a hearing conservation program audiogram from July 1985 shows results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
10
5
10
10
LEFT
15
10
10
15
10

Upon his March 1987 service separation examination, the Veteran denied all pertinent complaints, and he wrote that he was in good health.  An audiogram showed results as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
 10
5
5
15
10
LEFT
10
10
10
15
10

Finally, an entrance examination is not of record for the Veteran's most recent period of active duty service.  However, he underwent an audiogram in April 1991, which showed results as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
 10
5
5
10
15
LEFT
15
15
10
15
20

It was noted during the April 1991 evaluation that the Veteran was routinely exposed to hazardous noise, but used hearing protection.  An H1 profile was assigned.  

The Veteran then underwent a final physical examination in April 1992, at which time he affirmatively denied a history of hearing loss.  An audiogram showed hearing results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 10
5
5
10
15
LEFT
15
15
10
15
20

Finally, the service personnel records show that the Veteran served as a communications equipment operator from July 1974 to July 1977, and served with a transportation company from November 1990 to July 1991.  

In light of the above evidence, the Board finds that the Veteran's own statements, consistent with the STRs and service department records, credibly and competently demonstrate exposure to noise during service.  (Although the Veteran characterized himself as a "combat Veteran" in a January 2010 testimonial statement, his exposure to noise during service is established regardless of whether he had verified combat service.  See 38 U.S.C.A. § 1154(a).)  

Nonetheless, a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, is not diagnosed at any point during the Veteran's active duty service, including upon entrance into any period of active duty.  Therefore, the Veteran is presumed to have been sound upon entry into each period of active duty.  For the same reason, the Board finds that the evidence does not contain clear and unmistakable evidence of a hearing loss disability existing prior to entrance into any period of active duty.  Therefore, the presumption of sound condition has not been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  

Thus, the remaining question is whether the Veteran is shown to have a current hearing loss disability, and if so, whether there is a medically sound basis upon which to attribute the post-service findings to the noise exposure during service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  The pertinent evidence on this issue consists of the results of a January 2011 VA examination.  The Veteran informed the VA examiner that his in-service history involved noise exposure around electrical generators, which did not prevent normal interpersonal communication.  The Veteran also reported complaints of periods of idiopathic dizziness, but not true episodic vertigo.  The VA examiner's objective testing included an audiogram showing results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 20
20
20
20
20
LEFT
25
35
35
30
45

Additionally, speech recognition scores were 96 percent left ear and 100 percent right ear.  Based on the examination results, the VA examiner diagnosed right ear hearing loss that is not disabling under 38 C.F.R. § 3.385, and normal to moderate sensorineural hearing loss (SNHL) in the left ear.

With regard to the etiology of the left hear hearing loss, the VA examiner opined that the profile was not typical of that generally associated with noise-induced SNHL.  The VA examiner found the Veteran sincere and acknowledged that the time-weighted averages for noise exposure were not available, but found it significant that the Veteran had been able to maintain conversations during the complained-of noise exposure.  Therefore, the VA examiner concluded that noise-induced hearing loss secondary to noise exposure as described by the Veteran was unlikely.  The VA examiner noted that hearing loss associated with an undetermined medical problem causing periods of dizziness could not be ruled out, but following "very careful review" of the claims file and the available STRs, it was the VA examiner's opinion that it is less likely as not that the hearing loss was caused by or a result of noise exposure during the Veteran's active duty service.  

The Board finds, based upon careful consideration of this record, that service connection is not warranted.  

With regard to the right ear, the evidence of record shows no hearing loss disability for VA purposes, as defined in 38 C.F.R. § 3.385, diagnosed during the pendency of the appeal.  Thus, service connection for right ear hearing loss must be denied.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.

With regard to the left ear, the evidence of record establishes a current hearing loss disability for VA purposes, as defined in 38 C.F.R. § 3.385, but no medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  To the contrary, the January 2011 VA examiner performed a thorough evaluation, but concluded that it is less likely as not that the Veteran's left ear hearing loss disability is caused by or a result of noise exposure during his active duty service.  In making this determination, the VA examiner provided a clear opinion with supporting rationale, which was based on an accurate and comprehensive factual background.  Thus, the VA examiner's opinion has considerable probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran has offered his own credible opinion relating his hearing loss to the noise exposure he experienced during service.  The Board notes that he has not expressly alleged a continuity of hearing loss symptomatology since separation from any period of active duty service.  To the extent such continuity of symptomatology is implicit in his claims, the January 2011 VA examiner specifically determined that the Veteran's left ear hearing loss profile is not typical of that generally associated with noise-induced hearing loss.  As this is a question of causation involving a medical issue concerning an internal physical process (the development of  hearing loss after noise exposure), which question extends beyond an immediately observable cause-and-effect relationship, the question of etiology in this case may not be competently addressed by lay evidence.  Therefore, the VA examiner's unfavorable opinion medical opinion outweighs the Veteran's assertions with regard to the likelihood that his current left ear hearing loss disability is due to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In conclusion, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for hearing loss.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right shoulder disorder status post debridement, presently manifested by bone spur, is denied.  

Service connection for a left wrist disorder, to include cellulitis, is denied.  

Service connection for a right wrist disorder is denied.  

Service connection for a right hip disorder, presently manifested by strain, is denied.  

Service connection for a low back disorder, presently manifested by degenerative disc disease and degenerative joint disease, is denied. 

Service connection for a left elbow disorder, presently manifested by bone spur, is denied.  

Service connection for a right elbow disorder, presently manifested by bone spur, is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

Upon review, the Board finds that further development is necessary on the claim of service connection for chronic joint problems, claimed as due to undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.

The Board previously remanded the issue in December 2010 based on a determination that a VA examination was necessary.  The Board specifically requested the VA examiner to address whether the Veteran has an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand orders.  If the Board's remand orders were not substantially complied with upon remand, the Board itself errs in failing to insure compliance.  In such situations, the Board must remand the matter back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

Here, the Veteran underwent a VA examination in January 2011.  The VA examiner adequately addressed the Veteran's separate claims of service connection involving disorders of the right shoulder, wrists, right hip, low back, and elbows.  The VA examiner, however, did not address whether the Veteran has a current disorder manifested by chronic joint problems due to an undiagnosed illness or other qualifying chronic disability related to service in Southwest Asia during the Persian Gulf War.  

Importantly, on this issue, the medical evidence of record includes an assessment of knee arthralgia, which was made at VA in September 2008.  Similarly, a May 2009 VA treatment record reflects an assessment of arthralgias.  (The Board notes, for sake of reference, that "arthralgia," according to Stedman's Medical Dictionary, 27th Edition, is pain in a joint, especially one not inflammatory in character.)  

Accordingly, the January 2011 VA examination does not substantially comply with the December 2010 Board remand directive on the issue of service connection for chronic joint problems, claimed as due to undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.  Therefore, the issue must be remanded.  

The Board wishes to reiterate that the remanded issue of service connection for chronic joint problems, claimed as due to undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117, presents a distinct factual question, and it involves a separate legal analysis from the claims of service connection for disorders of specific joints, which are addressed herein above.  Thus, bifurcation of the claim for purposes of this remand is warranted.  See 38 C.F.R. § 3.317; see also Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

Accordingly, the case is REMANDED for the following action:

1. The RO should complete all initial development warranted based upon a review of the entire record, to include associating all pertinent, outstanding VA and private medical records with the claims folder. 

2.  Thereafter, the RO should arrange for the Veteran's entire claims folder to be returned to the VA examiner who prepared the January 2011 VA examination report (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  

Accordingly, the examiner is asked to review the pertinent evidence, including the results of the prior, January 2011 VA examination, and also undertake any indicated studies.  Then, the examiner is asked to address the following: 

(a) Whether there are objective indications of a chronic joint disability (lasting six months or more) related to the Veteran's joint complaints or symptoms, including arthralgia 

(b) At what point the objective indications of a chronic joint disability become manifest, and 

(c) Whether such objective indications of a chronic joint disability cannot be attributed to any known clinical diagnosis by history, physical examination, and/or laboratory tests. 

If no chronic joint disorder is present, regardless of etiology, the examiner should so state.

In making these determinations, the VA examiner is asked to address VA treatment records from September 2008 and May 2009 showing complaints of joint pain and an assessment of arthralgia.  The examiner is also asked to discuss the Veteran's own statements regarding the onset and course of his symptoms.   

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions should be provided.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


